Citation Nr: 1731859	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  14-34 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed in a September 27, 2006 rating decision that granted service connection for posttraumatic stress disorder (PTSD) with an effective date of February 25, 2005.

2.  Whether CUE was committed in a March 25, 1982 rating decision that denied entitlement to service connection for claustrophobia.


REPRESENTATION

Veteran represented by:	J. Robert Surface, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from April 1966 to April 1968, with service in the Republic of Vietnam from May 1967 to April 1968.  

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems; any future consideration of this case should take into account the existence of these electronic records.

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in January 2017.  A transcript of that proceeding has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of whether CUE was committed in a March 25, 1982 rating decision that denied entitlement to service connection for claustrophobia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The September 27, 2006 rating decision was inconsistent with existing legal authority; by not considering and applying 38 C.F.R. § 3.156(c) (2006) when assigning the effective date for the grant of service connection for PTSD, the decision contained undebatable error that would have manifestly changed the outcome of the claim.


CONCLUSION OF LAW

The September 27, 2006 rating decision, which granted the Veteran's claim for service connection for PTSD and assigned an effective date of February 25, 2005, was clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

An allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision.  See Livesay v. Principi, 15 Vet. App. 165 (2001) (stating an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Accordingly, the provisions of the VCAA, and its implementing regulations, are not applicable to the adjudication of the CUE issue.

The Board notes that the Veteran was provided a hearing before the undersigned VLJ in January 2017.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

Clear and Unmistakable Error

The Veteran and his representative assert that the September 27, 2006 rating decision that granted service connection for PTSD and assigned a 100 percent disability rating, effective February 25, 2005, contained CUE.  They contend that since the Veteran's claim was granted due to the submission of new department records, the RO should have reconsidered the Veteran's claim in accordance with the version of 38 C.F.R. § 3.156(c) in effect at that time and assigned an earlier effective date earlier than February 25, 2005.  See January 15, 2017 Appellate Brief.

Previous determinations that are final and binding, including decisions of service connection, degree of disability, age, marriage, relationship, service, dependency, line of duty, and other issues, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

The United States Court of Veterans Appeals (the Court) has addressed the question of determining when there is clear and unmistakable error (CUE) in a prior decision.  In Russell v. Principi, 3 Vet. App. 310 (1992), the Court set forth a three-pronged test to determine whether CUE was present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort of error that, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. at 313-14.  See also Bustos v. West, 179 F. 3d 1378 (Fed. Cir. 1999).  The Court has also stated that CUE is a type of error in which reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  Russell, 3 Vet. App. at 313-14.

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court stated that CUE is a very specific and rare kind of error.  Id. at 43.  The Court noted that CUE is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Id.  The Court further indicated that in order to raise a valid claim of CUE, the Veteran must specifically indicate what the error is and that unless it is the type of error that, if true, would be CUE on its face, the Veteran must provide persuasive reasons why the decision would have been manifestly different but for the error.  Id. at 44.  The Court stated that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.  Id.

A breach of the duty to assist cannot form a basis for a claim of clear and unmistakable error.  Caffrey v. Brown, 6 Vet. App. 377, 382 (1994) (finding VA's breach of duty to assist caused incomplete record but not incorrect record); Cook v. Principi, 258 F.3d 1311 (Fed. Cir. 2001).  When there is evidence both favorable and unfavorable on the issue, it is impossible for a Veteran to succeed in showing that the result would have been manifestly different.  Simmons v. West, 14 Vet. App. 84, 88 (2000).

Given the extensive history involved in this case, a discussion of the relevant background is appropriate.

On March 10, 1982, the Veteran filed a claim for service connection for claustrophobia.  He explained that while in route to Vietnam he began to suffer from the condition and was seeking help.  A March 25, 1982 rating decision denied the Veteran's claim.  The RO found that the Veteran's service treatment records were negative for claustrophobia, and that no medical records since discharge had been received showing claustrophobia.  The RO also determined that there was no basis for service connection for the condition as it was of a constitutional nature, not ratable, and not shown by the evidence of record.

On May 18, 1982, the Veteran filed a claim for a nervous condition, which he said was a result of Vietnam.  He said he had not received treatment until 1981.  A July 19, 1982 rating decision stated that the Veteran's claim for a nervous condition had previously been disposed of by the March 1982 rating decision.  The August 2, 1982 letter accompanying the decision stated that service connection for a nervous condition had been previously denied as it was not shown by the evidence of record.

In a response to the August 1982 letter, the Veteran wrote the RO asking for an update on his claustrophobia claim.  In an August 26, 1982 response, the RO wrote that his claim had been denied as it was a constitutional or developmental abnormality, and was not a disability under VA regulations.  The response also indicated no further action would be taken on the matter.  In a September 9, 1982 reply, the Veteran wrote, "You're wrong, I had claustrophobia in service and am getting treatment for it."  The RO wrote the Veteran back on September 22, 1982, stating that it was unable to determine what it was that the Veteran sought.  The letter explained that if the Veteran disagreed with the rating decision, to specifically indicate the conditions that were denied service connection and the determinations for which the Veteran expressed disagreement.  

On January 31, 1985, the Veteran filed a claim for claustrophobia.  A February 14, 1985 deferred rating decision stated that jurisdiction was declined, as a July 19, 1982 rating decision denied service connection for claustrophobia and the August 26, 1982 letter to the Veteran explained this to him in detail.  Thus, in a February 28, 1985 letter, the RO explained to the Veteran that since he had not submitted a notice of disagreement with the July 1982 rating decision, the decision was final, and that claustrophobia was considered a constitutional or developmental abnormality and not a disability under the law governing veteran's benefits.  The Veteran responded in a March 7, 1985 letter that he had not received the August 26, 1982 letter, and felt that his claustrophobia should be service-connected because it happened when he was in the military.  

The Veteran and the RO had several more exchanges of this nature through 1985, 1986, and 1987.  In a March 9, 1988 letter, the RO informed the Veteran that it had considered his claim for claustrophobia, and had determined that new and material evidence had not been submitted.  The letter referred the Veteran to a December 9, 1987 notice of procedural and appellate rights.  

On April 15, 1999, the Veteran submitted a petition to reopen his claim for service connection for claustrophobia.  He also wrote that he sought service connection for PTSD.  The Veteran submitted a stressor statement indicating that while he was on the ship to Vietnam he could not sleep and started feeling very depressed.  He also reported that while in Vietnam he delivered goods, saw bodies on the side of the road, that his convoy was fired on several times, and that in Saigon he saw bodies at a mall that had been destroyed.  Additionally, the Veteran reported participating in search-and-destroy missions, which made him nervous about being shot and not knowing whether he had killed someone.  

The RO obtained the Veteran's personnel records in December 1999.  An April 17, 2000 rating decision denied the Veteran's petition to reopen his claim for claustrophobia, and denied the Veteran's claim for service connection for PTSD.  The Veteran's petition to reopen his claustrophobia claim was denied on the grounds that new and material evidence had not been submitted.  The Veteran's PTSD claim was denied as the record contained no evidence of a verified stressor.  The Veteran perfected an appeal with respect to the PTSD denial.  In a June 25, 2004 decision, the Board denied the Veteran's claim for PTSD on the grounds that the record contained no objective evidence of an in-service stressor that had been objectively demonstrated or confirmed.

On February 25, 2005, VA received several documents from M. F., a licensed professional counselor working with the Veteran.  M. F. submitted a letter from the National Archives and Records Administration enclosing an excerpt from an operational report entitled "Lessons Learned of the Tuy Hoa Sub Area Command," and an after action report for the attack on Tuy Hoa during the Tet Offensive.  Additionally, M. F. submitted excerpts of pages from a report entitled "Air Base Defense in the Republic of Vietnam 1961-1973."  M. F. requested that the evidence be considered new and material evidence in the Veteran's PTSD claim.  The Veteran submitted a PTSD questionnaire with information about his stressors at Tuy Hoa.  

Based on the information supplied by the Veteran and M. F., the RO requested research be performed on the Veteran's stressor, and determined that although daily staff journals indicated mortar attacks occurred at Tuy Hoa and Cam Ranh Bay Air Force Base in March 1968, the journals did not show that any attacks involved the Veteran's unit, the 147th Field Service Company.  An April 14, 2006 rating decision reopened the Veteran's PTSD claim but denied it on the merits, finding that specific stressors involving the 147th Field Service Company could not be confirmed.  The Veteran filed a notice of disagreement.

However, a September 27, 2006 Decision Review Officer (DRO) decision granted service connection for PTSD, and assigned an effective date of February 25, 2005.  Citing Suozzi v. Brown, 10 Vet. App. 307 (1997) and applying the doctrine of reasonable doubt, the RO determined that the Veteran participated in a stressful event.  The effective date was based on the Veteran's February 25, 2005 claim.  

As noted above, the Veteran and his representative assert that the RO committed CUE in the September 27, 2006 DRO decision by not reconsidering the Veteran's PTSD claim and assigning an earlier effective date.  38 C.F.R. § 3.156(c) (2006) in effect at the time of the September 2006 decision, provides in pertinent part:

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such. 

The September 27, 2006 decision did not address the applicability of 38 C.F.R. § 3.156(c), presumably because the Veteran's claim had been reopened in the April 2006 rating decision and denied on the merits.  Nevertheless, consideration of that provision was warranted when assigning the effective date for the Veteran's PTSD because the claim was reopened based at least in part on the submission of service department records, specifically the operational report entitled "Lessons Learned of the Tuy Hoa Sub Area Command." As these records were submitted after the June 2004 Board decision that denied the Veteran's claim for PTSD, the RO should have reconsidered the claim and assigned an effective date of April 15, 1999, the date the Veteran's original claim for PTSD was received.  The failure to do so was CUE.

To the extent that the Veteran and his representative assert that he should be entitled to an effective date earlier than April 15, 1999, the Board is aware of the Court's holdings in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008) (holding that a claim based upon a distinctly diagnosed disease or injury has a different factual basis, and as such, cannot be considered the same as a previously decided claim that was based upon another diagnosis or injury) and Velez v. Shinseki, 23 Vet. App. 199 (2009) (holding that if a new claim is not based upon a diagnosed disease or injury that is distinct from a claim previously considered, then VA must evaluate whether the evidence submitted since the last final decision on that claim tends to substantiate an element of a previously adjudicated matter).  In this regard, the Board finds it pertinent that in his April 15, 1999 claim the Veteran specifically filed a petition to reopen his claim for claustrophobia, and added a new claim for PTSD.  Moreover, while the Veteran's claim for claustrophobia was based on his travel to and from Vietnam, his claim for PTSD was based on his exposure to stressful situations while in that country.  See March 10, 1982 claim.  

Lastly, review of the record raised some question as to whether the Veteran's May 1982 claim for a nervous condition was finally adjudicated by the RO in a July 1982 rating decision.  See January 2017 Hearing Transcript, pp. 12-17.  However, neither the Veteran nor his representative has presented any arguments with respect to that matter.  As a valid claim of CUE must be plead with specificity and the Veteran has not done so, the Board may not address this matter.

In sum, the motion asserting CUE in the September 27, 2006 rating decision is granted, and an effective date of April 15, 1999 is warranted for the grant of service connection for PTSD.


ORDER

The motion to revise the September 27, 2006 rating decision on the basis of CUE with respect to the effective date assigned is granted.


REMAND

In a January 2017 brief, the Veteran's representative submitted a theory of CUE in a March 25, 1982 rating decision that denied entitlement to service connection for claustrophobia.  As the theory was presented after the August 2013 Rating Decision and September 2014 Statement of the Case that adjudicated the Veteran's CUE motion, the RO could not have considered the theory.  

The Court has held that each new theory of CUE is a separate and distinct matter, and the Board lacks jurisdiction over any theory of CUE that has not been adjudicated by the RO in the first instance.  Andre v. Principi, 301 F.3d 1354, 1361 (Fed. Cir. 2002); Jarrell v. Nicholson, 20 Vet. App. 326, 332-33 (2006).

Accordingly, to afford the Veteran due process and comply with Court's precedent, the Veteran's motion asserting CUE in the March 25, 1982 rating decision, for denying entitlement to service connection for claustrophobia, must be remanded for adjudication in the first instance.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

Adjudicate the issue of whether the March 25, 1982 rating decision, which denied entitlement to service connection for claustrophobia, should be revised or reversed on the grounds of CUE.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


